Citation Nr: 0819153	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  96-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for numbness and tingling 
of the upper and lower extremities, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty from February 1984 to May 1992.  
He served from October 1, 1990 to April 30, 1991 in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The record also indicates that the appellant served in 
the Army National Guard between February 2003 and April 2006.  

This case came before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office in Nashville, Tennessee 
that denied service connection for a disorder of the arms and 
legs, to include as due to an undiagnosed illness.  

The appellant was afforded a personal hearing at the RO in 
July 1996 and before a Veterans Law Judge in April 1998.  The 
Board remanded the issue for further development in September 
1998 and March 2004.

The Board denied the veteran's claim in January 2006 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by the 
parties, the Court vacated the Board's decision in October 
2006, and remanded the matter to the Board for further 
consideration.

The claim was remanded once more in June 2007 to schedule a 
personal hearing that was conducted in March 2008 before the 
undersigned Veterans Law Judge sitting at Nashville, 
Tennessee.


FINDINGS OF FACT

The veteran has had continuing complaints of numbness and 
tingling of the upper and lower extremities since traumatic 
injury in service which are reasonably attributable to 
current diagnoses of bilateral axonal neuropathy of the ulnar 
nerve and bilateral demyelinating neuropathy of the peroneal 
nerve.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
veteran, bilateral axonal neuropathy of the ulnar nerve was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Resolving the benefit of the doubt in favor of the 
veteran, bilateral demyelinating neuropathy of the peroneal 
nerve was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has disability of the arms and 
legs manifested by numbness and tingling which is of service 
onset for which service connection should be granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Factual Background.

The veteran's service medical records show that he sustained 
injuries to his head, neck, back, right shoulder, and left 
lower extremity as a result of a truck accident in March 
1986.  On examination, he was found to be well within normal 
limits neurologically.  In April 1986, he presented for 
followup evaluation with complaints that included pain and 
numbness in the left hand and both legs.  Gross neurological 
examination was intact.  A May 1986 X-ray of the lumbar spine 
showed narrowing of the intervertebral space at the leve of 
L5-S1 but showed no significant abnormality otherwise.  On 
followup in July 1986, the veteran complained of numbness in 
the left arm and leg.  It was reported that he tested as 
grossly within normal limits on neurological evaluation.

The veteran was afforded physical therapy in July 1986 where 
an evaluation was negative, to include straight leg raising 
and deep tendon reflexes.  Gross neurological examination was 
intact.  In December 1986, he complained of low back pain 
with numbness of the bilateral anterior thighs after running.  
Neurovascular examination was intact.  In April 1987, the 
veteran presented with further complaints of numbness and 
pain in both legs after heavy lifting.  Gross neurological 
examination was intact.  A February 1989 report of medical 
history indicated that he had a history of cramps in his 
legs.  He was separated from active duty service in May 1992.

VA outpatient electromyogram/nerve conduction studies 
(EMG/NCS) were performed in July 1994 and interpreted to be 
within normal limits, but with a findings of motor nerve 
conduction in the lower range of the normal value.  In August 
1994, the veteran complained of numbness and tingling in both 
legs.  It was noted on physical examination that he had good 
pulses in both feet and that his deep tendon reflexes were 
okay.  The veteran again complained of numbness/tingling in 
both legs in September 1994.  The neurological examination 
was nonfocal.

The appellant was afforded a VA examination in February 1995.  
He complained of numbness and coldness in the toes of both 
feet that was worse when sitting for long periods of time.  
Physical examination, to include motor function and sensation 
testing, was reported to be essentially normal.  On VA 
neurological examination in July 1997, he was found to have 
5/5 motor strength throughout.  The sensory examination was 
normal to light touch, pinprick, and vibration throughout.

The veteran provided testimony on personal hearing in April 
1998 to the effect that he continued to experience numbness 
and tingling in his fingers and legs.  He reported that this 
happened approximately two to three times per day.

On VA examination in December 1998, the veteran reported that 
he had recurring problems with intermittent numbness in his 
feet lasting for brief periods of time.  He related that if 
he stood in one position for more than 45 minutes, his legs 
became numb.  Motor examination showed 5/5 strength of the 
upper and lower extremities.  Sensory evaluation was intact 
to pinprick, light touch, vibration, and positive sense in 
both upper and lower extremities.  The diagnostic impression 
was normal neurological evaluation. 

The veteran was evaluated by a private physician at the East 
Jackson Family Medical Center for complaints of leg cramps in 
June and July 2000.  Musculoskeletal and neurological 
examinations on both occasions were reported to be 
unremarkable.  An undated and unsigned note received with the 
June 2000 evaluation/treatment report asserted that "it is as 
likely as not likely that the ... [veteran's]...headaches and 
leg and arm cramps are associated with his military service."

VA outpatient treatment records dated between April and 
October 2002 show that in April 2002, the veteran related 
that he had had numbness and tingling in his lower 
extremities over the past 10 years.  On neurological 
examination, it was reported that there was sensory deficit 
of the left upper and lower extremity without a sensory 
level, otherwise a normal examination.  The examiner 
indicated that the appellant's sensory deficit was possibly 
secondary to a mechanical versus metabolic etiology.  When 
seen in May 2002, the veteran was noted to have decreased 
sensation to pin prick in the left foot.  It was felt that 
the sensory examination was inconsistent.  A EMG/NCS study in 
May 2002 of both upper extremities was reported to be 
suggestive of bilateral axonal neuropathy in the ulnar 
nerves.  An EMG/NCS study of both lower extremities was 
suggestive of bilateral demyelinating neuropathy in the 
peroneal nerves that was much worse on the left.  It was 
reported that the veteran's symptoms had worsened and were 
etiologically related to bulging disc.

On VA peripheral nerve examination in January 2003, it was 
recorded that the medical record showed complaints of 
numbness in the lower extremities and arms, and that magnetic 
resonance imaging (MRI) had revealed osteophytes in the 
cervical spine and a bulging disc of the lumbar spine.  A 
comprehensive neurological examination was performed.  The 
examiner found that the veteran did not exhibit clinical 
signs of peripheral neuropathy even though it was suggested 
on EMG that he had early demyelinating peripheral neuropathy.  
He noted that the small osteophytes found on the cervical 
spine examination on MRI and the "mild" lumbar bulging disc 
were causing complaints of weakness, which the examiner 
indicated were not found on current examination.  The 
examiner concluded that the veteran appeared to be completely 
neurologically intact.

In March 2005, the claims file was reviewed by a VA 
neurologist pursuant to the Board's March 2004 remand.  The 
reviewing physician conducted an exhaustive review of the 
records and provided a chronology of the veteran's 
complaints, clinical findings, and objective evidence.  The 
physician noted that the appellant had had no consistent 
pattern relative to limb paresthesias over time.  He further 
related that examinations by multiple physicians including 
neurologists had generally shown a negative neurological 
examination with one exception of some reduced sensory 
testing on some modalities in the left limb that was not 
confirmed by later testing.  He stated that the veteran's 
current arm and leg complaints were not attributable to any 
known clinical diagnosis.  It was added that the crossed 
upper-lower limb pattern of paresthesias was not 
physiological, and that neither EMG nor MRI findings 
explained his symptoms.  With respect to the question of 
whether the veteran's current complaints were as likely as 
not related to military service in the Persian Gulf, the 
physician stated that he did not find any evidence that the 
limb paresthesias originated in the service.  In summary, the 
VA physician stated that the etiology of the veteran's 
paresthesias was uncertain but that a functional component 
was suspected.  The examiner further commented that the 
veteran might have an incidental neuropathic process detected 
by EMG that was also not related to service.

Private clinical records were received dating from 2005 show 
that the veteran was followed for multiple complaints and 
disorders, including symptoms affecting his upper and lower 
extremities.  P.J.O'S, M.D., of The Neurology Clinic reviewed 
the EMG and NCS performed by VA in May 2002 in December 2005 
and noted that clinically the veteran did not have strong 
evidence for neuropathy although the previous EMG and NCS had 
suggested this.  The veteran was scheduled for repeat EMG and 
NCS studies in January 2006 that were interpreted as showing 
changes consistent with mild diffuse predominantly sensory 
polyneuropathy and no evidence of lumbosacral radiculopathy.  
The veteran's family doctor, J. K-P, M.D, wrote in February 
2007 that the appellant had been a patient there since 2000 
and suffered from disabilities that included a bulging disc 
at L5-S1 as well as bilateral axonal neuropathy of the ulnar 
nerve and bilateral demyelinating neuropathy of the peroneal 
nerve that was much worse on the left side.

The veteran presented testimony on personal hearing on appeal 
in March 2008 that has been carefully considered.

Legal Analysis

The record reflects that shortly after the veteran sustained 
trauma to multiple areas of this body in a vehicle accident 
in March 1986, he began to experience symptoms of numbness 
and tingling in the arms and legs which were not able to be 
attributed to any known etiology.  The record shows that such 
symptoms persisted over the years for which the appellant 
sought continuing medical attention.  Over the course of 
treatment, some sensory loss was noted on occasion, but a 
definitive cause of his complaints proved elusive despite 
multiple diagnostic work-ups.  The Board notes that in VA 
outpatient clinic notes dated in May 2002, it was felt that 
EMG and NCS suggested bilateral axonal neuropathy of the 
ulnar nerve and bilateral demyelinating neuropathy of the 
peroneal nerve.  However, on subsequent VA examination in 
January 2003, the examiner opined that the veteran did not 
exhibit clinical signs of peripheral neuropathy even though 
it was suggested on EMG.  Following additional and extensive 
VA neurological evaluation in 2005, it was indicated that 
symptoms of upper and lower extremity numbness and tingling 
could not be ascribed to any objective process and a 
functional component was suspected.  

Nevertheless, the record clearly shows that the veteran has 
complained of persistent symptoms of numbness and tingling of 
the lower extremities since injury in service in 1986 whether 
or not any objective physiological etiology has been able to 
be ascertained.  In order to establish direct service 
connection for a disorder, there must be (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  The evidence must show that the veteran has the 
disability for which benefits are being claimed. 

The Board observes that while it appears that VA has had 
difficulty in identifying a definitive diagnosis with respect 
to the veteran's complaints of upper and lower extremity 
numbness and tingling, more recent private clinical evidence 
dated between 2005 and 2007 provide unequivocal diagnoses of 
bilateral axonal neuropathy of the ulnar nerve and bilateral 
demyelinating neuropathy of the peroneal nerve as confirmed 
by EMG/NCS testing.  Although the VA physician stated in 2005 
that he did not find any evidence that the limb paresthesias 
originated in the service, the evidence is clear that the 
veteran has had complaints compatible with neurologic 
symptoms for many years for which he sought treatment very 
shortly after his injuries in 1986.  As noted previously, the 
VA neurological examiner in January 2003 related that the 
veteran did not appear to exhibit clinical signs of 
peripheral neuropathy, but allowed that it was suggested on 
EMG.  The record clearly demonstrates that the veteran has 
voiced complaints of continuing symptoms of upper and lower 
extremity numbness and tingling since 1986, before service in 
the Gulf War Zone, for which he has repeatedly sought 
treatment, and has not substantially varied in the recitation 
of complaints.  The findings and diagnoses as interpreted on 
EMG and NCS studies conducted by the appellant's private 
neurologist after VA examination in 2005 precisely comport 
with the assessments suggested on VA EMG and NCS in May 2002.  
The Board cannot easily dissociate such longstanding 
complaints and symptoms from the current findings of 
polyneuropathy shown on more recent objective testing.  In 
view of such, the Board finds that continuity of 
symptomatology of numbness and tingling of the upper and 
lower extremities leading to definite diagnoses of bilateral 
axonal neuropathy of the ulnar nerve and bilateral 
demyelinating neuropathy of the peroneal nerve has been 
established. See 38 C.F.R. § 3.303.

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  Under the 
circumstances, the Board resolves the benefit of the doubt in 
favor of the veteran by finding that service connection for 
bilateral axonal neuropathy of the ulnar nerve and bilateral 
demyelinating neuropathy of the peroneal nerve is warranted.

The Board would point out that as the grant of service 
connection has been awarded as directly related to service, 
it not necessary to address whether or not the disabilities 
are related to an undiagnosed illness.




ORDER

Service connection for bilateral axonal neuropathy of the 
ulnar nerve is granted.

Service connection for bilateral demyelinating neuropathy of 
the peroneal nerve is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


